


Exhibit 10.40




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 14, 2012 (the “Effective Date”) by and between Luminex Corporation, a
Delaware corporation (“Luminex”) and Nancy M. Capezzuti (“Executive”).
RECITAL
WHEREAS, Executive is being promoted to the position of the Vice President,
Human Resources for Luminex as of the Effective Date above;
WHEREAS, Luminex and Executive wish to document the terms of the employment of
Executive in such capacity; and
WHEREAS, Executive has represented to Luminex and Luminex has relied on
Executive’s representation that the execution of this Agreement by Executive,
and the provision of services by Executive to Luminex as contemplated in this
Agreement, will not conflict with, or cause Executive or any other person or
entity to be in breach of, (i) any other contract to which Executive is a party
or (ii) any duty which Executive may owe to any other person or entity.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Duties.


1.1    Duties. During the term of this Agreement (including all renewal periods,
if any, the “Term”), Executive agrees to be employed by and to serve as Vice
President, Human Resources and Luminex agrees to employ and retain Executive in
such capacity subject to the provisions of this Agreement. Executive shall have
such powers, authority and duties, and shall render such services of executive
and administrative character, or act in such other capacity for Luminex, as the
Vice President, General Counsel shall from time to time lawfully direct and
Executive shall report directly to the Vice President, General Counsel.
Executive shall devote all of his business time, energy, and skill to the
business of Luminex.


2.Term and Termination.


2.1    Term. Subject to Section 2.2, the term of employment of Executive by
Luminex shall be two (2) years commencing on the Effective Date and shall
thereafter automatically renew for successive additional one‑year terms unless
either party provides the other with written notice of its intent not to renew
this Agreement at least sixty (60) days prior to the end of the Term (unless
terminated earlier pursuant to the provisions of this Agreement).


2.2    Termination of Employment.


2.2.1    Termination For Cause. “Termination For Cause” shall mean the
termination by Luminex of Executive’s employment with Luminex as the result of
Executive’s material fraud upon Luminex, violation of the law, or Executive’s
material breach of this Agreement after receipt of written notice from Luminex
specifying such breach and failure by Executive to cure such breach within
fifteen (15) days from receipt of such notice. Executive’s inability to perform
his obligations under this Agreement despite his best efforts as a result of a
permanent or temporary disability (as evidenced by a written determination from
a physician chosen by Executive and reasonably acceptable to Luminex) shall not
result in a Termination For Cause. In the event that Executive fails to cure the
breach within the fifteen (15) day cure period, the termination shall be
effective as of the date that Luminex notifies Executive of his termination
following the expiration of the fifteen (15) day cure period. Upon any
Termination For Cause, Executive shall be paid the Accrued Obligations (defined
below) within three (3) business days following the effective date of
termination.


2.2.2    Termination Other Than For Cause. “Termination Other Than For Cause”
shall mean (i) termination by Luminex of Executive’s employment with Luminex for
any reason other than Termination For Cause, Termination by Reason of Death,
Termination by Reason of Incapacity or Termination Upon Expiration of Agreement
or (ii) termination by Executive upon constructive termination of Executive’s
employment with Luminex by reason of (A) a reduction in Executive’s Base Salary
(defined below); (B) a reduction in Executive’s title from Vice President, Human
Resources for Luminex (whether




--------------------------------------------------------------------------------




by reason of Executive’s removal from any of such offices or Luminex’s failure
to reappoint Executive to any of such offices); (C) a Material Diminution
(defined below); (D) a requirement that Executive change his principal place of
business to a location that is outside the Office Area (defined below), or (E)
Luminex’s continued material breach of this Agreement after receipt of written
notice from Executive specifying such breach and failure by Luminex to cure such
breach within fifteen (15) days from receipt of such notice. Termination Other
Than For Cause may be effected by Luminex at any time by providing Executive
with written notice of such termination. The termination shall be effective as
of the date of the notice or such later date as may be determined by Luminex.
Executive may also effect a Termination Other Than For Cause upon written notice
to Luminex at any time any of the conditions for constructive termination set
forth in clause (ii) above (including without limitation, if applicable, the
expiration of the cure period) have been met. Upon any Termination Other Than
For Cause, Executive shall be paid (i) within three (3) business days following
the effective date of termination the amount of the Accrued Obligations and (ii)
all severance compensation provided in Section 4.1. For purposes of this
Agreement, “Material Diminution” means a material diminution by Luminex of
Executive’s duties, powers, authority, functions or responsibilities without
Executive’s consent, such that Executive is left with such duties, powers,
authority, functions and responsibilities (when viewed in the aggregate) that
are materially diminished compared to both (i) those duties, powers, authority,
functions and responsibilities conferred upon Executive at the Effective Date
and (ii) those duties, powers, authority, functions and responsibilities that
are most typically conferred upon the Vice President, Human Resources of
companies having both (i) a Vice President, Human Resources and (ii) revenues
comparable to Luminex (based on the revenues of Luminex at the time of
determination). Luminex and Executive agree that in the event there is an
ambiguity with respect to the interpretation or application of the definition of
“Material Diminution”, such ambiguity shall be resolved according to the
reasonable interpretation of such definition most favorable to Luminex. For
purposes of this Agreement, “Office Area” means the geographical area within a
40 mile radius of Luminex’s current principal office at 12212 Technology Blvd.,
Austin, Texas.


2.2.3    Actual Voluntary Termination. “Actual Voluntary Termination” shall mean
termination by Executive of Executive’s employment with Luminex for any reason
other than Termination For Cause, Termination Other Than For Cause, Termination
by Reason of Death or Termination by Reason of Incapacity. In the event of an
Actual Voluntary Termination, Executive shall be paid within fifteen (15)
business days following the effective date of termination the amount of the
Accrued Obligations.


2.2.4    Termination by Reason of Incapacity. If, during the Term, Executive
shall become Permanently Disabled (defined below), Luminex may terminate
Executive’s employment with Luminex effective on the earliest date permitted
under applicable law, if any, and such termination shall be deemed “Termination
by Reason of Incapacity”. Upon termination of employment under this Section,
Executive shall be paid (i) within three (3) business days following the
effective date of termination the amount of the Accrued Obligations and (ii) all
severance compensation provided in Section 4.2. As used herein, Executive shall
be deemed “Permanently Disabled” if Executive is (i) collecting long-term
disability payments under a long-term disability plan established for the
benefit of Luminex’s employees or executives generally or a reasonably similar
plan or (ii) if, and only if, no such long-term disability plan is in effect at
the time of determination, a physician selected by Luminex and reasonably
acceptable to Executive makes a written determination that Executive is unable
to perform his obligations under this Agreement despite his best efforts by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuing period of not less than 12 months.


2.2.5    Termination by Reason of Death. In the event of Executive’s death
during the Term, Executive’s employment with Luminex shall be deemed to have
terminated as of the date on which his death occurs and the estate of Executive
shall be paid (i) within fifteen (15) days following the effective date of
termination the amount of the Accrued Obligations and (ii) all severance
compensation provided in Section 4.3.


2.2.6    Termination Upon Expiration of Agreement. In the event that Luminex
refuses for any reason to extend this Agreement by giving written notice at
least 60 days prior to the initial or any renewal period as set forth in Section
2.1, Executive shall be paid (i) within three (3) business days following the
effective date of termination the amount of the Accrued Obligations and (ii) all
severance compensation provided in Section 4.4. In the event that Executive
refuses for any reason (except as otherwise provided herein) to extend this
Agreement by giving written notice at least 60 days prior to the initial or any
renewal period as set forth in Section 2.1, the termination shall be deemed an
Actual Voluntary Termination.


2.2.7    Termination of Relationship with Affiliated Entities. Unless agreed by
Luminex (or a subsidiary thereof) and Executive in a separate written agreement
(other than corporate minutes, resolutions, charter documents, bylaws and
partnership agreements), upon the termination of Executive’s employment with
Luminex for any reason, Executive shall tender a written resignation of any
positions he may have with Luminex and any and all of Luminex’s direct and
indirect subsidiaries.






--------------------------------------------------------------------------------




2.2.8    Definition of Accrued Obligations. As used in this Agreement, “Accrued
Obligations” means all accrued but unpaid salary, accrued but unpaid vacation,
sick leave, and similar pay (all determined in accordance with Luminex’s
policies then in effect), and any appropriate business expenses incurred by
Executive in connection with his duties hereunder, all to the date of
termination.


3.Salary, Benefits and Bonus Compensation.


3.1    Base Salary. As payment for the services to be rendered by Executive as
provided in Section 1 and subject to the terms and conditions of Section 2,
Luminex agrees to pay to Executive a “Base Salary” at the rate of $8,750.00 per
each semi-monthly pay period or $210,000 per annum (or such greater amount as
may be determined from time to time by the Board or the Compensation Committee
thereof) payable in accordance with the then-current payroll policies of
Luminex.


3.2    Annual Bonus. Executive shall be eligible to receive a bonus each year in
an amount up to at least forty percent (40%) of Executive’s then-current Base
Salary (or such other amount as may otherwise be determined by the Vice
President, General Counsel), subject to the performance criteria established
annually by the Vice President, General Counsel, pro-rated for the first year of
his promotion and payable during the first quarter of the following year or
otherwise as consistent with the timing of other employee bonuses. The Vice
President, General Counsel is under no obligation to declare, and Luminex is
under no obligation to pay, any bonus to Executive under the terms of this
Agreement. In the event Executive and Luminex are parties to a written agreement
or plan executed by both Luminex and Executive that governs bonus arrangements,
and the provisions thereof conflict with this Section 3.2, the terms of such
other written agreement or plan shall supersede this Section 3.2.


3.3    Change in Control. In the event that both (i) a Change in Control
(defined below) of Luminex occurs during the Term and (ii) Executive’s
employment with Luminex (or, as applicable, its successor in interest)
terminates for any reason (including without limitation an Actual Voluntary
Termination by Executive) at any time within six (6) months following the
occurrence of the Change in Control of Luminex, in lieu of any Severance
Compensation then owed or that otherwise would be owed in the future to
Executive under Section 4 of this Agreement, Luminex (or its successor in
interest) shall pay Executive both the Accrued Obligations and a lump sum
payment (the “Change in Control Payment”) in an aggregate amount equal to the
sum of (i) the Bonus Amount (defined below), plus (ii) an amount equal to
Executive’s annual Base Salary (at the highest rate in effect during the period
beginning six months immediately prior to the effective date of the Change of
Control through the date of termination) within three (3) business days after
the termination of Executive’s employment. In the interest of clarity, Luminex
and Executive agree that, upon the termination of Executive’s employment at any
time within six (6) months following the occurrence of the Change in Control of
Luminex, the provisions of Sections 4.1, 4.2, 4.3, 4.4, and 4.6 shall
automatically be deemed null and void and shall not apply with respect to any
termination of Executive’s employment (whether such termination is effected in
connection with the Change in Control of Luminex or at any time in the future
following the Change in Control of Luminex), and under no circumstances shall
Luminex ever be obligated to pay Executive both a Change in Control Payment and
Severance Compensation under Section 4. For purposes of this Agreement, a
“Change in Control” of Luminex shall be deemed to have occurred if, after the
date of this Agreement:


(A)    any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an
Approved Person (as defined below)) becomes the "Beneficial Owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of a majority or
more of the then outstanding Common Stock of Luminex (“Common Stock”) (such
Person, an “Acquiring Person”); or
(B)    Luminex merges or consolidates with any other corporation or other
entity, in each case other than a merger or consolidation which results in the
voting securities of Luminex outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the voting securities of Luminex or such surviving entity outstanding
immediately after such merger or consolidation; or
(C)    Luminex sells or disposes of all or substantially all of Luminex’s assets
in one transaction or a series of related transactions; or
(D)    Luminex files a periodic or current report or proxy statement with the
Securities and Exchange Commission (the “SEC”) disclosing that a “change in
control” (as such term is used in Item 1 of Form 8-K promulgated by the SEC) of
Luminex has occurred; or
(E)    If, as a result of nominations made by a person or group other than the
Board of Directors of Luminex, individuals who prior to such nominations
constitute the Directors of Luminex cease for any reason to constitute at least
a majority thereof within the two year period following such nominations.




--------------------------------------------------------------------------------




As used in this Agreement, “Approved Person” means (1) an employee benefit plan
of Luminex (or a trustee or other fiduciary holding securities for such a plan),
or (2) a corporation owned, directly or indirectly, by the stockholders of
Luminex in substantially the same proportions as their ownership of stock of
Luminex, or (3) a Person not less than a majority of whose voting securities are
Beneficially Owned by Luminex after giving effect to the transaction.
As used in this Agreement, “Bonus Amount” means the annual bonus (if any)
received or to be received by Executive under Section 3.2 in respect of the then
most recently completed calendar year, or if no determination concerning bonuses
has been made for the most recently completed calendar year, then the annual
bonus (if any) for the previous calendar year.
Any options (“Options”) granted (including without limitation Options that may
be granted in the future) and restricted stock (“Restricted Stock”) issued
(including without limitation Restricted Stock that may be issued in the future)
to Executive pursuant to any incentive plan of Luminex shall immediately vest
upon a Change in Control. Luminex shall take no action to facilitate a
transaction involving a Change in Control, including without limitation
redemption of any rights issued pursuant to any rights agreement, unless it has
taken such action as may be necessary to ensure that Executive has the
opportunity to exercise all Options he may then hold, and obtain certificates
containing no restrictive legends in respect of any Restricted Stock he may then
hold, at a time and in a manner that shall give Executive the opportunity to
sell or exchange the securities of Luminex acquired upon exercise of his Options
and upon receipt of unrestricted certificates for shares of Common Stock in
respect of his Restricted Stock, if any (collectively, the “Acquired
Securities”), at the earliest time and in the most advantageous manner any
holder of the same class of securities as the Acquired Securities is able to
sell or exchange such securities in connection with such Change in Control.
Luminex acknowledges that its covenants in the preceding sentence (the
“Covenants”) are reasonable and necessary in order to protect the legitimate
interests of Luminex in maintaining Executive as one of its employees and that
any violation of the Covenants by Luminex would result in irreparable injuries
to Executive, and Luminex therefore acknowledges that in the event of any
violation of the Covenants by Luminex or its directors, officers or employees,
or any of their respective agents, Executive shall be entitled to obtain from
any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief in order to (i) obtain specific performance of the Covenants,
(ii) obtain specific performance of the exercise of his Options, delivery of
certificates containing no restrictive legends in respect of his Restricted
Stock and the sale or exchange of the Acquired Securities in the advantageous
manner contemplated above or (iii) prevent violation of the Covenants; provided
nothing in this Agreement shall be deemed to prejudice Executive’s rights to
damages for violation of the Covenants. In the event that the terms of any
separate written agreement concerning Options granted or Restricted Stock issued
to Executive conflict with the terms of this paragraph, the terms of this
paragraph shall control.
3.4    Additional Benefits. During the Term, Executive shall be entitled to the
following fringe benefits:


3.4.1    Benefits and Vacation. Executive shall be eligible to participate in
such of Luminex’s benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of Luminex. A
termination or expiration of this Agreement for any reason or for no reason
shall not affect any rights which Executive may have pursuant to any agreement,
policy, plan, program or arrangement of Luminex providing Executive benefits
(including under any stock option agreement or bonus plan or agreement which may
exist), which rights shall be governed by the terms thereof. Executive shall be
entitled to four (4) weeks paid vacation each calendar year (prorated for
partial years). Unless approved in advance by the Board or a committee thereof,
accrued vacation not taken in any applicable period shall not be carried forward
or used in any subsequent period.


3.4.2    Reimbursement for Expenses.






--------------------------------------------------------------------------------




3.4.2.1    Incidental Expenses. Luminex shall reimburse Executive for reasonable
and properly documented out-of-pocket business and/or entertainment expenses
incurred by Executive in connection with his duties under this Agreement. Any
such expenses shall be submitted by Executive to Luminex on a periodic basis and
will be paid in accordance with standard Luminex policies and procedures.


3.4.2.2    Moving Expenses. In the event of the relocation of Luminex’s
headquarters to a location that is outside the Office Area and Executive elects
to relocate, Luminex shall (i) reimburse Executive for any reasonable,
out-of-pocket and adequately documented moving expenses incurred by Executive in
connection with the transfer of his residence and (ii) pay to an Executive an
amount of cash reasonably calculated by Luminex to negate adverse income tax
consequences to Executive of the foregoing reimbursement.


4.Severance Compensation.


4.1    Severance Compensation in the Event of a Termination Other Than For
Cause. In the event Executive’s employment is terminated as a result of a
Termination Other Than for Cause, Executive shall be paid (subject to Section
4.6) the Severance Compensation (defined below).


4.2    Severance Compensation for Termination by Reason of Incapacity. In the
event Executive’s employment is terminated as a result of a Termination by
Reason of Incapacity, Executive shall be paid (subject to Section 4.6) the
difference of (i) the Severance Compensation less (ii) any payment or payments
received by Executive during the twelve (12) month period from the time of
termination under any long-term disability plan in effect that provides benefits
to Executive.


4.3    Severance Compensation for Termination by Reason of Death. In the event
Executive’s employment is terminated as a result of Executive’s death, the
estate of Executive shall be paid the Severance Compensation.


4.4    Severance Compensation In the Event Of A Failure Of Luminex To Renew This
Agreement. In the event Luminex fails or otherwise refuses for any reason to
extend this Agreement beyond the Term and any extensions thereof, Executive
shall be paid (subject to Section 4.6) the Severance Compensation.


4.5    No Severance Compensation Upon Other Termination. In the event of an
Actual Voluntary Termination or Termination For Cause, Executive shall not be
paid any severance compensation.


4.6    Conditions to Payment; Sole Remedy. Executive shall not be entitled to
receive any compensation or other payment pursuant to Sections 4.1, 4.2 or 4.4
unless Executive shall have executed and delivered to Luminex a release
substantially in the form attached hereto as Exhibit “A” and, provided Luminex
has also signed such release within two (2) business days of execution and
delivery by Executive, all revocation and waiting periods applicable to such
release have expired (if Luminex fails to sign such release, then such
revocation and waiting periods shall not apply). In addition, in the event that
Executive breaches any of the restrictive covenants set forth in Article 5 at
any time, Luminex shall be entitled to discontinue any compensation or other
payments pursuant to Sections 4.1, 4.2 or 4.4 (provided, however, that if it is
finally determined by a court of competent jurisdiction or an arbitrator that
Luminex asserted in bad faith that Executive breached any of the restrictive
covenants set forth in Article 5, the payments of the Severance Compensation
shall be extended for two months for each calendar month that payments were
delayed. The compensation to be paid to Executive pursuant to Sections 4.1, 4.2,
4.3 or 4.4 shall represent the sole and exclusive remedy of Executive in
connection with the termination of his employment and this Agreement upon a
Termination Other Than for Cause, a Termination by Reason of Incapacity, a
termination in connection with Executive’s death, or a refusal by Luminex to
extend this Agreement beyond the Term and any extensions thereof.


4.7    Definition of Severance Compensation. As used in this Agreement,
“Severance Compensation” means an amount equal to the sum of (i) the Bonus
Amount plus (ii) an amount equal to Executive’s annual Base Salary (at the
highest rate in effect for the six month period immediately prior to the date of
termination), paid in semi‑monthly installments for a period of twelve (12)
months from the date of termination. In addition, as part of the Severance
Compensation, Luminex also shall pay (until the earlier of (A) the first annual
anniversary of the termination of this Agreement or (B) the date that Executive
is eligible to be covered under a comparable or more favorable health plan of
another Person) (i) COBRA payments in respect of the continuation of health
benefits for Executive, his spouse and his children and (ii) payments to fund
dental coverage for Executive, his spouse and his children comparable to the
dental coverage that they would have received if Executive had continued as an
employee of Luminex.






--------------------------------------------------------------------------------




5.Protection of Luminex.


5.1    Non‑Competition. Ancillary to the otherwise enforceable agreements set
forth in this Agreement, Executive agrees that during Executive’s employment
with Luminex and for a period of one year following termination of employment,
whether such termination occurs at the insistence of Executive or Luminex for
any reason, Executive shall not compete directly or indirectly in any way with
the business of Luminex anywhere in the world where Luminex conducted business
during the Term. For purposes of this Agreement, “compete directly or indirectly
in any way with the business of Luminex” means to become an employee,
consultant, advisor, manager, member, director of or beneficially own more than
three percent of any individual, company or entity that competes with Luminex in
the Core Business (defined below) at the time of determination. Executive agrees
that the assertion or existence of any claim by Executive against Luminex shall
not be a defense to the enforcement of this paragraph by injunction or
otherwise. As used in this Agreement, “Core Business” means the development,
manufacturing and/or marketing of multiplexing biological testing technologies
with applications in the life-sciences industry.
5.2    Nonsolicitation. Ancillary to the otherwise enforceable agreements set
forth in this Agreement, Executive agrees that, for a period of one (1) year
subsequent to the termination of Executive’s employment with Luminex, whether
such termination occurs at the insistence of Executive or Luminex for any
reason, Executive shall not recruit, hire, or attempt to recruit or hire,
directly or by assisting others, any other employees of Luminex, nor shall
Executive contact or communicate with any other employees of Luminex for the
purpose of inducing other employees to terminate their employment with Luminex.
For purposes of this covenant, “other employees of Luminex” shall refer to
employees who are still actively employed by, or doing business with, Luminex or
a subsidiary of Luminex at the time of the attempted recruiting or hiring.
5.3    Remedies. Due to the irreparable and continuing nature of the injury
which would result from a breach of the covenants described in Sections 5.1 and
5.2, Executive agrees that Luminex may, in addition to any remedy which Luminex
may have at law or in equity, apply to any court of competent jurisdiction for
the entry of an immediate order to restrain or enjoin the breach of this
covenant and to otherwise specifically enforce the provisions of the covenants
set forth in Sections 5.1 and 5.2.
5.4    Acknowledgment. Executive acknowledges and agrees that the restrictions
set forth above are ancillary to an otherwise enforceable agreement and
supported by independent valuable consideration as required by Tex. Bus. & Comm.
Code Ann. § 15.50. Executive further acknowledges and agrees that the
limitations as to time, geographical area, and scope of activity to be
restrained by Sections 5.1 and 5.2 are reasonable and acceptable to Executive,
and do not impose any greater restraint than is reasonably necessary to protect
the goodwill and other business interests of Luminex.
5.5    Reformation and Severance. If a judicial determination is made that any
of the provisions of the above restriction constitutes an unreasonable or
otherwise unenforceable restriction against Executive, it shall be rendered void
only to the extent that such judicial determination finds such provisions to be
unreasonable or otherwise unenforceable. In this regard, the parties hereby
agree that any judicial authority construing this Agreement shall be empowered
to sever any portion of the prohibited business activity from the coverage of
this restriction and to apply the restriction to the remaining portion of the
business activities not so severed by such judicial authority. Moreover,
notwithstanding the fact that any provisions of this restriction are determined
by a court not to be specifically enforceable through injunctive relief, Luminex
shall nevertheless be entitled to seek to recover monetary damages as a result
of the breach of any provision which is not reformed by a court. The time period
during which the restrictions shall apply shall be tolled and suspended as to
Executive for a period equal to the aggregate quantity of time during which
Executive violates such prohibitions in any respect.
5.6    Confidential Information and Trade Secrets. As used herein, “Confidential
Information” means any data or information that is important, competitively
sensitive, and not generally known by the public or persons involved in the
biological testing or life sciences industries, including, but not limited to,
Luminex’s business plans, Prospective Customers, training manuals, proprietary
software, product development plans, bidding and pricing procedures, market
plans and strategies, projections, internal performance statistics, financial
data, confidential personnel information concerning employees of Luminex,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The term “Confidential Information” shall not apply to
information which is (i) already in Executive’s possession (unless such
information was obtained by Executive from Luminex in the course of Executive’s
employment by Luminex); (ii) received by Executive from a third party with, to
Executive’s knowledge, no restriction on disclosure or (iii) required to be
disclosed by any applicable law or by an order of a court of competent
jurisdiction.
Executive recognizes and acknowledges that the Confidential Information
constitutes valuable, special and unique assets of Luminex and its affiliates.
Except as required to perform Executive’s duties as an Executive of Luminex,
until such time as they cease to be Confidential Information through no act of
Executive in violation of this Agreement, Executive will not use or disclose any
Confidential Information of Luminex. Upon the request of Luminex and, in any
event, upon the termination of this Agreement for any reason, Executive will
surrender to Luminex (i) all memoranda, notes, records, drawings, manuals or
other




--------------------------------------------------------------------------------




documents pertaining to Luminex’s business including all copies and/or
reproductions thereof and (ii) all materials involving any Confidential
Information of Luminex.
5.7    Preservation of Luminex Property. Executive acknowledges that from time
to time in the course of employment with Luminex, Executive has had the
opportunity to inspect and use certain property of Luminex, both tangible and
intangible, including but not limited to files, records, documents, drawings,
specifications, lists, equipment, graphics, designs, and similar items relating
to the business of Luminex. Executive acknowledges and agrees that all such
property, including but not limited to any and all copies thereof, whether
prepared by Executive or otherwise in the possession of Executive, are and shall
remain the exclusive property of Luminex, that Executive shall have no right or
proprietary interest in such property and that Executive will safeguard and
return to Luminex all such property upon the earlier of (i) Luminex’s request
and (ii) the termination of Executive’s employment with Luminex.
5.8    Assignment of Inventions to Luminex. All computer software, compilations,
programs, improvements, inventions, notes, copyrightable works, and
opportunities for additional Luminex business, made, fixed, conceived, or
acquired by Executive during the Term are exclusively owned by Luminex, are
Luminex’s works for hire, and fully assigned to Luminex including without
limitation all rights to renewals, extensions, causes of action, reproduce,
prepare derivative works, distribute, display, perform, transfer, make, use and
sell and may never be copied, used, or disclosed without Luminex’s express
written consent. Executive will sign on request any documents affirming the same
for any particular item. In addition, Executive agrees to execute Company’s
standard Confidentiality and IP Assignment Agreement by the Effective Date.
5.9    Notice to Subsequent Employers. Executive agrees that, prior to
commencing any new employment in the Core Business within twelve months after
the termination of this Agreement, Executive will furnish the new employer with
a copy of this Agreement. Executive also agrees that Luminex may advise any new
or prospective employer of the existence and terms of this Agreement and furnish
the employer with a copy of this Agreement.
6.Disclosure of Investments. Commencing upon Executive’s execution of this
Agreement and at all times during the Term, Executive shall keep the Board
informed in writing of the nature and extent of Executive’s investments, stock
holdings, or retention as a director, advisor or any similar interest in any
business or enterprise involved in the Core Business other than Luminex;
provided, however, that Executive shall not be required to disclose any such
investments or stock holdings that constitute less than 1% of such entity’s
total obligations or total voting power.


7.Arbitration.


7.1    Exclusive Remedy. Arbitration shall be the sole and exclusive remedy for
resolving any claim or dispute which cannot be mutually resolved between the
parties to this Agreement with the exception of disputes arising out of
Executive’s obligations under Article 5 or disputes arising out of Luminex’s
obligations under the last paragraph of Section 3.3, which are not subject to
this arbitration provision; provided however, that the parties hereto agree that
they may bring action in any court of competent jurisdiction to enforce any
award granted pursuant to arbitration or to otherwise enforce this Article 7.
This includes, but is not limited to, termination, interpretation or application
of this Agreement or any other agreement or policy of Luminex, any claim of
violation of law relating to the employment relationship, including, without
limitation, any claim of employment discrimination or sexual harassment, or
harassment based on any other prohibited basis, or any claim by Luminex against
Executive. This Agreement is a waiver of the right to trial by a jury or court.


7.2    Limitations. The request for arbitration must be made within one (1) year
from the date of the occurrence giving rise to the dispute or claim; or, in the
event of a statutory claim, the time set forth by statute.


7.3    Rules and Procedures. The arbitration will be conducted under the rules
and procedures for arbitration of employment disputes of the American
Arbitration Association. The arbitration shall take place in Austin, Texas
unless the parties mutually agree to another location.


7.4    Arbitrator’s Authority. Upon finding that a claim is meritorious or in
favor of one of the parties to the dispute, the arbitrator or arbitrators shall
have the authority to order legal and equitable remedies appropriate as
permitted by law.


7.5    Expenses. Costs of obtaining and paying the arbiter and the costs
associated with conducting the arbitration, including obtaining a facility to be
used during the arbitration, shall be paid by Luminex. Other costs of the
arbitration or any litigation associated with any dispute arising under or in
connection with this Agreement including, without limitation, reasonable
attorneys’ and experts’ fees and expenses of Luminex and the Executive shall be
borne by the party incurring such expense unless the arbiter or court of law, as
the case may be, awards costs to one of the parties.






--------------------------------------------------------------------------------




8.Miscellaneous.


8.1    Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.


8.2    Entire Agreement; Modifications. Except as otherwise provided herein,
this Agreement represents the sole, entire, and complete understanding among the
parties with respect to the subject matter hereof, and this Agreement supersedes
any and all prior understandings, agreements, plans and negotiations, whether
written or oral, with respect to the subject matter hereof, including without
limitation any understandings, agreements or obligations respecting any past or
future compensation, bonuses, reimbursements or other payments to Executive from
Luminex. All modifications to the Agreement must be in writing and signed by
both Executive and Luminex.


8.3    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three business days after mailing or one business day after transmission
of a facsimile (with confirmation of receipt) to the respective persons named
below:


If to Luminex:        Luminex Corporation
Attn: General Counsel
12212 Technology Blvd.
Austin, Texas 78727
Fax: (512) 219-6325


If to Executive:        Nancy M. Capezzuti
37 Cousteau Lane
Austin, TX 78746


Any party may change such party’s address for notices by notice duly given
pursuant to this Section 8.3.
8.4    Headings. The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.


8.5    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas. Subject in all respects to
Section 7 generally and Section 7.3 in particular, any dispute arising out of or
relating to this Agreement may be brought in a court of competent jurisdiction
located in Austin, Texas, and both of the parties to this Agreement irrevocably
submit to the exclusive jurisdiction of such courts in any such dispute, waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the dispute shall be heard and determined
only in any such court, and agrees not to bring any dispute arising out of or
relating to this Agreement in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any dispute may be served on any party anywhere in the world.


8.6    Severability. Should any court of competent jurisdiction determine that
any provision of this Agreement is illegal or unenforceable to any extent, such
provision shall be enforced to the extent permissible and all other provisions
of this Agreement shall continue to be enforceable to the extent possible.


8.7    Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.


8.8    Assignment. Neither this Agreement nor any duties or obligations
hereunder may be assigned by either party without the other party’s prior
written consent; provided, however, that Luminex may assign this Agreement to
either (i) a wholly-owned subsidiary of Luminex (provided, however, that such
assignment shall not relieve Luminex of its obligations hereunder) or (ii) a
Person acquiring substantially all of Luminex’s assets if such acquisition would
constitute a Change in Control.


8.9    Withholding. All compensation and benefits payable to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
LUMINEX CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
David Reiter
 
 
 
Title:
Senior Vice President, General Counsel
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NANCY M. CAPEZZUTI







